                  Case 2:20-mj-00902-DJA Document 12
                                                  11 Filed 10/30/20
                                                           10/28/20 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JIM W. FANG
 3   Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6317 / Fax: 702.388.6418
 5   jim.fang@usdoj.gov

 6   Attorneys for the United States

 7                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00902-DJA
 9
                      Plaintiff,                        ORDER
                                                        Stipulation to Continue the Preliminary
10                                                      Hearing (First Request)
            v.
11
     EMELIO ROCHESTER,
12
                      Defendant.
13

14

15           It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

16   States Attorney, through Jim W. Fang, Assistant United States Attorney, and Daniel Hill,

17   Esq., counsel for Defendant Emelio Rochester, that the preliminary hearings in the above-

18   captioned matter for Rochester, previously scheduled for November 6, 2020, at 4:00 p.m.,

19   be vacated and continued until a time convenient to the Court, but no earlier than 60 days

20   from the current setting.

21           1.       Federal Rule of Criminal Procedure Rule 5.1(d) provides that “[w]ith the

22   defendant’s consent and upon a showing of good cause—taking into account the public

23   interest in the prompt disposition of criminal cases—a magistrate judge may extend the time

24   limits [for preliminary hearings] one or more times.” Here, the parties desire to explore the

25

26
                 Case 2:20-mj-00902-DJA Document 12
                                                 11 Filed 10/30/20
                                                          10/28/20 Page 2 of 4




 1   potential to resolve this matter before defendant is formally charged by a criminal

 2   indictment.

 3          2.       In that regard, the government will be providing defense counsel with limited

 4   Rule 16 discovery in order to facilitate pre-indictment resolution. Defense counsel will need

 5   additional time to review the discovery and discuss the case with his client prior to a

 6   preliminary hearing or indictment.

 7          3.       This continuance is not sought for the purposes of delay, but to allow defense

 8   counsel an opportunity to examine the merits of this case before a potential resolution can

 9   be reached between the parties.

10          4.       Defendant is not in custody and agrees to the continuance.

11          5.       Denial of this request could result in a miscarriage of justice, and the ends of

12   justice served by granting this request outweigh the best interest of the public and the

13   defendants in a speedy trial.

14          6.       The additional time requested by this stipulation is excludable in computing

15   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

16   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

17          DATED this 28th day of October, 2020.

18   NICHOLAS A. TRUTANICH
     United States Attorney
19
     s/Jim W. Fang                                       s/ Daniel Hill
20   JIM W. FANG                                        DANIEL HILL, ESQ.
     Assistant United States Attorney                   Counsel for Defendant Greenland
21   Counsel for the United States

22

23

24
                                                  2
25

26
                 Case 2:20-mj-00902-DJA Document 12
                                                 11 Filed 10/30/20
                                                          10/28/20 Page 3 of 4




 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3
                     Plaintiff,
 4
            v.                                            Case No. 2:20-mj-00902-DJA
 5
     EMELIO ROCHESTER,                                    FINDINGS AND ORDER
 6
                     Defendant.
 7

 8

 9          Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1.       The parties desire to continue the preliminary hearing to facilitate pre-

12   indictment resolution, and the government will be providing defense counsels with limited

13   Rule 16 discovery for that purpose. Defense counsel will need additional time to review the

14   discovery and discuss the case with his client prior to a preliminary hearing or indictment.

15   The Court finds good cause to continue the hearing to allow the parties to reach a pre-

16   indictment resolution.

17          2.       Both counsel for defendant and counsel for the government agree to the

18   continuance.

19          3.       Defendant is not in custody and agrees to the continuance.

20          4.       The continuance is not sought for the purposes of delay, but to allow defense

21   counsel an opportunity to examine the merits of this case before a potential resolution can

22   be reached between the parties.

23

24
                                                  3
25

26
                 Case 2:20-mj-00902-DJA Document 12
                                                 11 Filed 10/30/20
                                                          10/28/20 Page 4 of 4




 1          5.       Denial of this request could result in a miscarriage of justice, and the ends of

 2   justice served by granting this request outweigh the best interest of the public and the

 3   defendants in a speedy trial.

 4          6.       The additional time requested by this stipulation is excludable in computing

 5   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

 6   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

 7          THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

 8   above-captioned matter currently scheduled for November 6, 2020, at 4:00 p.m. be vacated

 9   and continued to _________________________,   at Courtroom
                      January 11, 2021, at 4:00 p.m.  _______. 3A.
                       30th
10                                  October, 2020. 2020.
            DATED this _____ day of _______________,

11

12                                               _______________________________________
                                                  HONORABLE DANIEL J. ALBREGTS
13                                                UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24
                                                  4
25

26
